DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 
2. 	Claim 7 was cancelled and claims 15-18 were added.  Claims 1 – 4, 6 and 8 – 18 are now pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A coal polymer composite comprising a formed solid member having 

20 to 90wt% polymer and 

10 to 80wt% pulverized coal;

and wherein said composite further includes a compatabilizing agent,

wherein said compatibilizing agent comprises 0.05 to 1% by weight of said composite. 

 
Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 6, 8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroger, et al. (US Patent 4,113,817) as listed on the IDS dated 4/15/2020) in view of Gong, et al. (“Mechanical Properties and Fracture Behavior of Injection and Compression Molded Polypropylene/Coal Gangue Powder Composites with and without a Polymeric Coupling Agent”, Composites: Part A, 38, 2007, 1683 – 1693; as listed on the IDS dated 10/22/2020).
	Regarding claims 1, 6, 8 and 10-12, Kroger et al. teach shaped bodies made by extrusion or molding, wherein the bodies are formed from a mixture of coal particles and from about 10 to 30 wt% polymer (claim 1), wherein in a preferred embodiment the amount of coal is 80 parts by weight and 20 parts by weight polymer (Example 1), thereby reading on the claimed range of from 10 to 80 wt% coal and 20 to 90 wt% polymer as required by the instant claim. In a preferred embodiment, Kroger et al. teach wax (Example 8) thereby reading on the compatiblizer as required by the instant claim. (The instant specification includes wax as a compatabilizing agent; see instant specification [0039]).
Kroger et al. are silent regarding the compatibilizer as required by the instant claims.
	Gong et al. teach coal gangue powdered filled polypropylene composites modified with maleic anhydride grafted polypropylene as a coupling agent (Abstract), wherein the maleic anhydride grafted polypropylene is present in an amount ranging from 0 to 7 parts by mass (Fig. 5, Fig. 7). Gong et al. offer the motivation of using maleic anhydride grafted polypropylene as a coupling agent due to its ability to improve both the yield and impact strength of the composites (Abstract) and improvements in fracture toughness and yield strength (Fig. 7 and Conclusion). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the maleic anhydride grafted polypropylene as a coupling agent in the composite of Kroger et al, thereby arriving at the claimed invention.
	Regarding claims 2-4, Kroger et al. teach the polymers are thermoplastic and include polyethylene, polypropylene, among others (claim 18).
	Regarding claim 13, Kroger et al. teach the coal having a particle size of less than 200 microns (claim 1) wherein in a preferred embodiment the particle size is less than 80 microns (Example 2) and between 10 and 90 microns (Example 4) thereby reading on the claimed range of from 25-50 microns.
Regarding claims 14 and 18, Kroger et al. shaped bodies made by extrusion or molding, wherein the bodies are formed from a mixture of coal particles and from about 10 to 30 wt% polymer (claim 1), wherein in a preferred embodiment the amount of coal is 80 parts by weight and 20 parts by weight polymer (Example 1), thereby reading on the claimed range of from 10 to 80 wt% coal and 20 to 90 wt% polymer as required by the instant claim. In a preferred embodiment, Kroger et al. teach bitumen (Example 9).
Kroger et al. are silent regarding the compatibilizer as required by the instant claims.
	Gong et al. teach coal gangue powdered filled polypropylene composites modified with maleic anhydride grafted polypropylene as a coupling agent (Abstract), wherein the maleic anhydride grafted polypropylene is present in an amount ranging from 0 to 7 parts by mass (Fig. 5, Fig. 7). Gong et al. offer the motivation of using maleic anhydride grafted polypropylene as a coupling agent due to its ability to improve both the yield and impact strength of the composites (Abstract) and improvements in fracture toughness and yield strength (Fig. 7 and Conclusion). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the maleic anhydride grafted polypropylene as a coupling agent in the composite of Kroger et al, thereby arriving at the claimed invention.
	 Regarding claims 15-17, Kroger et al. teach the polymers are thermoplastic and include polyethylene, polypropylene, among others (claim 18).

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kroger, et al. (US Patent 4,113,817) as listed on the IDS dated 4/15/2020) in view of Gong, et al. (“Mechanical Properties and Fracture Behavior of Injection and Compression Molded Polypropylene/Coal Gangue Powder Composites with and without a Polymeric Coupling Agent”, Composites: Part A, 38, 2007, 1683 – 1693; as listed on the IDS dated 10/22/2020) and further in view of Nickel (DE 4140025 A1; English Machine Translation Provided with IDS dated 4/15/2020).
Regarding claim 9, Kroger et al. in view of Gong et al. teach the composite as set forth above for claim 1 and incorporated herein by reference. 
	Kroger et al. in view of Gong et al. are silent regarding the polymer comprising high density polyethylene.
	Nickel teaches the plastics are numerous and further teach the high density polyethylene as a functional equivalent to the polyethylene and polypropylene [0002] as disclosed by Kroger et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the high density polyethylene of Nickel in the composite of Kroger et al. in view Gong et al., thereby arriving at the claimed invention.

8.	Claims 1-4, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (DE 4140025 A1; English Machine Translation Provided with IDS dated 4/15/2020) in view of Gong, et al. (“Mechanical Properties and Fracture Behavior of Injection and Compression Molded Polypropylene/Coal Gangue Powder Composites with and without a Polymeric Coupling Agent”, Composites: Part A, 38, 2007, 1683 – 1693; as listed on the IDS dated 10/22/2020).
	Regarding claims 1, 6, 8, and 10, Nickel teaches a material composed of carbon compounds shaped into molded bodies thereby reading on the “formed solid member” as required by the instant claim, wherein the material comprises carbon compounds such as fine grain carbon powders from coal (claim 1) and polymers, and wherein the carbon powders make up between 20 and 70 weight% of the material and the remainder being 100 % by weight of polymers (claim 3) thereby reading on the claimed ranges from 10 to 80 wt% coal and 20 to 90 wt% polymer as required by the instant claim.
Nickel are silent regarding the compatibilizer as required by the instant claims.
	Gong et al. teach coal gangue powdered filled polypropylene composites modified with maleic anhydride grafted polypropylene as a coupling agent (Abstract), wherein the maleic anhydride grafted polypropylene is present in an amount ranging from 0 to 7 parts by mass (Figs. 5 and 7). Gong et al. offer the motivation of using maleic anhydride grafted polypropylene as a coupling agent due to its ability to improve both the yield and impact strength of the composites (Abstract) and improve fracture toughness and yield strength (conclusion and Fig. 7). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the maleic anhydride grafted polypropylene as a coupling agent in the material of Nickel, thereby arriving at the claimed invention.
	Regarding claims 2-4, Nickel teaches the polymer is preferably polyethylene and polypropylene as thermoplastic polymers (claim 4). 
	Regarding claim 9, Nickel teaches high density polyethylene [0002].
	Regarding claims 11 and 12, Nickel teaches extrusion and molding to form the product [0016].
	Regarding claim 13, Nickel teaches the carbon powders having a particle size between 0.75 and about 50 microns [0008] thereby reading on the claimed range of from 25 – 50 microns.
	
9.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (DE 4140025 A1; English Machine Translation Provided with IDS dated 4/15/2020) in view of Gong, et al. (“Mechanical Properties and Fracture Behavior of Injection and Compression Molded Polypropylene/Coal Gangue Powder Composites with and without a Polymeric Coupling Agent”, Composites: Part A, 38, 2007, 1683 – 1693; as listed on the IDS dated 10/22/2020) and further in view of Davis et al. (US Patent 5,468,550 as listed on the IDS dated 10/2/2019).
	Regarding claims 14 and 18, Nickel in view of Gong et al. teaches a material composed of carbon compounds shaped into molded bodies thereby reading on the “formed solid member” as required by the instant claim, wherein the material comprises carbon compounds such as fine grain carbon powders from coal (claim 1) and polymers, and wherein the carbon powders make up between 20 and 70 weight% of the material and the remainder being 100 % by weight of polymers (claim 3) thereby reading on the claimed ranges from 10 to 80 wt% coal and 20 to 90 wt% polymer as required by the instant claim. Gong et al. teach the compatibilizing agent in an amount of from 0-7 wt% as set forth above. 
Nickel in view of Gong et al. is silent regarding the coal being bituminous.
	Davis et al. teach an elastomeric roof material that can be formed into other types of articles using extrusion (col. 9 line 40), wherein the roof material comprises 10 to 35 parts by weight of ground coal filler per 100 parts of polymer (claim 9). Davis et al. further teach the coal is bituminous (col. 7 line 13) and further teach the composition can be compounded with various conventional additives such as waxes (col. 8 line 67, claim 5). Davis et al. offer the motivation of using the bituminous coal due to its ability to reduce the amount of carbon black (col. 7 line 26). In light of these benefits, it would have been obvious to use the bituminous coal of Davis et al. in the composite of Nickel in view of Gong et al., thereby arriving at the claimed invention.
Regarding claim 15-17, Nickel teaches the polymer is preferably polyethylene and polypropylene as thermoplastic polymers (claim 4). 
		
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent 3,256,236 by Herman, et al. (listed on the IDS dated 10/2/2019).
Herman et al. teach a process of forming articles from polyolefins such as polyethylenes and polypropylenes (col. 1 line 20), and particles of carbon (col. 1 line 21), wherein in a preferred embodiment the carbon is powdered coal (Example 6), and wherein the polymer content is from 10% to 80% for use in molding (col. 5 line 56).
 
Response to Arguments
11.	 Applicant’s arguments, see p. 1, filed 4/7/2022, with respect to the 102 rejection over Kroger have been fully considered and are persuasive.  The 102 rejection over claims 1-4 and 10-13 has been withdrawn. 

Applicant's arguments filed 4/7/2022 over the 103 rejections over Kroger/Gong and Nickel/Gong have been fully considered but they are not persuasive.  
Regarding the rejections over Nickel/Gong and Kroger/Gong, Applicant states Gong only discuss maleic anhydride grafted polypropylene in an amount of 3%, 5%, or 7% and Gong only suggests that the substance would be added in an amount of 7%. Applicant further states that Gong explicitly teaches away from the claimed amount of compatibilizer. 
In response, attention is drawn to the disclosure of Gong, wherein Gong et al. teach range of malic anhydride grafted polypropylene in amounts ranging from 0 – 7 wt% (Figs. 5 and 7, replicated herewith below):


    PNG
    media_image1.png
    216
    280
    media_image1.png
    Greyscale

Fig. 5


    PNG
    media_image2.png
    238
    295
    media_image2.png
    Greyscale

Fig. 7
As such, the disclosure of Gong reads on the claimed range of 0.01 to 1 wt%. For these reasons, Applicant's arguments are not persuasive. 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763